Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record neither teaches nor reasonably suggests the claimed cartridge which - in addition to comprising a liquid absorbing assembly, and a liquid container for supplying tobacco liquid to the liquid absorbing assembly wherein the liquid absorbing assembly is arranged in a manner such that the tobacco liquid is kept in the liquid container /liquid absorbing assembly before the cartridge is assembled at an in-use state - further comprises the following:
-a heater removably disposed below the liquid absorbing assembly and further including a liquid absorbing assembly with a membrane and a puncturing unit having the specifically-claimed structure, or
- a liquid adjusting element removably attached to the cartridge/rotatably disposed between a cartridge shell and the liquid absorbing assembly, or
- a holding element wherein an upper end of said holding element is sleeved on the bottom of the liquid container, a lower end of the holding element is provided with an aperture, and the liquid absorbing assembly is inserted into the holding element via the aperture. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIONNE W. MAYES/Examiner, Art Unit 1747                


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747